       Case 5:19-cv-03152-SAC Document 11 Filed 08/26/21 Page 1 of 4




                  THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


WILLIAM E. BROWN,

                       Plaintiff,

vs.                                         Case No. 19-3152-SAC

DEBRA LUNDRY, et al.,

                       Defendants.

                                O R D E R

      Plaintiff   is   an   inmate    at   the    Hutchinson   Correctional

Facility (HCF) and appears to have been such since he filed his

civil rights complaint in this case on August 19, 2019.           The court

issued a screening order on January 21, 2020 and directed plaintiff

to show cause why his claims should not be dismissed or file an

amended complaint by February 20, 2020.            Doc. No. 5.    Plaintiff

asked for an extension of time to amend the complaint.             Doc. 6.

This request was granted by the court (Doc. No. 7) and time was

extended to March 27, 2020.          Plaintiff did not file an amended

complaint or otherwise show cause why the complaint should not be

dismissed in the time he was given.              Because plaintiff did not

respond to the show cause order and for other reasons explained by

the court, on April 2, 2020 this case was dismissed without

prejudice.   Doc. No. 8.     The docket reflects that a copy of the

order dismissing the case was mailed to plaintiff by regular mail.



                                      1
        Case 5:19-cv-03152-SAC Document 11 Filed 08/26/21 Page 2 of 4




       This case is now before the court upon plaintiff’s August 20,

2021 motion for relief from judgment.            Doc. No. 10.       Plaintiff

states in the motion that he was informed by another HCF inmate on

August 2, 2021 that the court’s January 21, 2020 screening order

was on Lexis Nexis.      Plaintiff claims that he had no other notice

of the order from the court or otherwise “possibly due to COVID-

19 [l]ockdown and transporting of [quarantined] inmates around the

state.”

       The court shall treat plaintiff’s motion as a motion for

relief from judgment under Fed.R.Civ.P. 60(b)(6).1             There are six

subparts to Rule 60(b).           Subparts (1), (2) and (3) are not

operative here because plaintiff’s motion was not filed within one

year of judgment.     Fed.R.Civ.P. 60(c)(1).       Subparts (4) and (5) do

not apply because plaintiff does not argue that the judgment is

void   or   that   the   judgment   has   been    satisfied,    released    or

discharged, that it was based upon an earlier judgment that has

been reversed or vacated, or that applying it prospectively is no

longer equitable.

       Rule 60(b)(6) is a “grand reservoir of equitable power to do

justice in a particular case.”         Van Skiver v. United States, 952

F.2d 1241, 1244 (10th Cir. 1991)(internal question marks omitted).

It is to be used only in extraordinary circumstances.               Liljeberg


1 Plaintiff’s motion references Fed.R.Civ.P. 60(d), in addition to Rule 60(b).
The court finds that Rule 60(d) does not provide authority to order relief from
judgment under the facts of this case.

                                      2
      Case 5:19-cv-03152-SAC Document 11 Filed 08/26/21 Page 3 of 4




v.   Health     Servs.      Acquisition         Corp.,      486    U.S.    847,     863

(1988)(quoting Ackermann v. United States, 340 U.S. 193, 199

(1950)).       And    it    must     be   made     within    a    reasonable      time.

Fed.R.Civ.P.     60(c)(1).                Rather     than        showing   “mistake,

inadvertence, surprise or excusable neglect”, which are covered by

subpart (1), a movant who has failed to take timely action must

show extraordinary circumstances suggesting that he is “faultless

in the delay.”       Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd.,

507 U.S. 380, 393 (1993); see also Ethan Michael Inc. v. Union

Tp., 392 Fed.Appx. 906, 910 (3rd Cir. 2010); Permanent Charities

Committee of Entertainment Industries v. RH Group, Inc., 1994 WL

684506 *2 (9th Cir. 1994).

     Here, the record does not reflect that plaintiff was faultless

in the delay in reacting to the court’s show cause order and the

delay in reacting to the court’s dismissal order. The record shows

that plaintiff had notice of the court’s show cause order because

plaintiff requested and received an extension of time to respond

to the order.    The record further shows that the Clerk of the Court

mailed the court’s orders to plaintiff’s address at HCF. Plaintiff

does not allege that his address ever changed or, if it did, that

he informed the court of the change.                 The record also indicates

that plaintiff has had access to the docket for this case via the

electronic    filing       system.        Additionally,       plaintiff’s      motion



                                            3
         Case 5:19-cv-03152-SAC Document 11 Filed 08/26/21 Page 4 of 4




suggests that plaintiff has had access to computerized legal

research which carried the court’s show cause order.

     Plaintiff has failed to demonstrate adequate grounds for

relief    under   Fed.R.Civ.P.    60(b)&(d).      Therefore,    plaintiff’s

motion for relief from judgment or to set aside judgment (Doc. No.

10) shall be denied.

     IT IS SO ORDERED.

     Dated this 26th day of August 2021, at Topeka, Kansas.




                              s/Sam A. Crow__________________________
                              U.S. District Senior Judge




                                      4
